





--------------------------------------------------------------------------------

CREDIT AGREEMENT
Dated as of February 6, 2013
among
SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP,
as the Borrower,
BANK OF MONTREAL,
as Administrative Agent
and
The Lenders Party Hereto
BMO CAPITAL MARKETS
as
Sole Lead Arranger and Sole Book Runner



--------------------------------------------------------------------------------






















4107082/LEW

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
PAGE


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1


 
 
 
Section 1.01.
Defined Terms
1


Section 1.02.
Other Interpretive Provisions
24


Section 1.03.
Accounting Terms
24


Section 1.04.
Rounding
25


Section 1.05.
Times of Day
25


 
 
 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
25


 
 
 
Section 2.01.
Loans
25


Section 2.02.
Borrowings, Conversions and Continuations of Loans
25


Section 2.03.
Intentionally Omitted
27


Section 2.04.
Intentionally Omitted
27


Section 2.05.
Intentionally Omitted
27


Section 2.06.
Prepayments
27


Section 2.07.
Intentionally Omitted
27


Section 2.08.
Repayment of Loans
27


Section 2.09.
Interest
27


Section 2.10.
Fees
28


Section 2.11.
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
28


Section 2.12.
Evidence of Debt
29


Section 2.13.
Payments Generally; Administrative Agent’s Clawback
29


Section 2.14.
Sharing of Payments by Lenders
31


Section 2.15.
Extension of Maturity Date
32


Section 2.16.
Intentionally Omitted
33


Section 2.17.
Intentionally Omitted
33


Section 2.18.
Defaulting Lenders
33


 
 
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
34


 
 
 
Section 3.01.
Taxes
34


Section 3.02.
Illegality
37


Section 3.03.
Inability to Determine Rates
38


Section 3.04.
Increased Costs; Reserves on Eurodollar Rate Loans
38


Section 3.05.
Compensation for Losses
40


Section 3.06.
Mitigation Obligations; Replacement of Lenders
40


Section 3.07.
Survival
41


 
 
 
ARTICLE IV
BORROWING BASE
41


 
 
 


- i -



--------------------------------------------------------------------------------




Section 4.01.
Initial Borrowing Base
41


Section 4.02.
Changes in Borrowing Base Availability Calculation
41


Section 4.03.
Requests for Admission into Borrowing Base Availability
41


Section 4.04.
Eligibility
42


Section 4.05.
Approval of Borrowing Base Properties
42


Section 4.06.
Liens on Borrowing Base Properties
42


Section 4.07.
Notice of Admission of New Borrowing Base Properties
42


Section 4.08.
Release of Borrowing Base Property and Guarantor
42


Section 4.09.
Exclusion Events
43


Section 4.10.
Documentation Required with Respect to Borrowing Base Properties
44


 
 
 
ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
44


 
 
 
Section 5.01.
Conditions of Initial Credit Extension
44


Section 5.02.
Conditions to all Credit Extensions
46


 
 
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
47


 
 
 
Section 6.01.
Existence, Qualification and Power
47


Section 6.02.
Authorization; No Contravention
47


Section 6.03.
Governmental Authorization; Other Consents
47


Section 6.04.
Binding Effect
47


Section 6.05.
Financial Statements; No Material Adverse Effect
48


Section 6.06.
Litigation
48


Section 6.07.
No Default
48


Section 6.08.
Ownership of Property; Liens
48


Section 6.09.
Environmental Compliance
49


Section 6.10.
Insurance
49


Section 6.11.
Taxes
49


Section 6.12.
ERISA Compliance
49


Section 6.13.
Subsidiaries; Equity Interests
50


Section 6.14.
Margin Regulations; Investment Company Act
50


Section 6.15.
Disclosure
50


Section 6.16.
Compliance with Laws
51


Section 6.17.
Taxpayer Identification Number
51


 
 
 
ARTICLE VII
AFFIRMATIVE COVENANTS
51


 
 
 
Section 7.01.
Financial Statements
51


Section 7.02.
Certificates; Other Information
52


Section 7.03.
Notices
54


Section 7.04.
Payment of Obligations
55


Section 7.05.
Preservation of Existence, Etc
55




- ii -



--------------------------------------------------------------------------------




Section 7.06.
Maintenance of Properties
55


Section 7.07.
Maintenance of Insurance
55


Section 7.08.
Compliance with Laws
55


Section 7.09.
Books and Records
56


Section 7.10.
Inspection Rights
56


Section 7.11.
Use of Proceeds
56


Section 7.12.
Borrowing Base Properties
56


Section 7.13.
Subsidiary Guarantor Organizational Documents
57


Section 7.14.
Additional Guarantors
57


Section 7.15.
Environmental Matters
57


Section 7.16.
REIT Status; New York Stock Exchange Listing
57


 
 
 
ARTICLE VIII
NEGATIVE COVENANTS
58


 
 
 
Section 8.01.
Liens
58


Section 8.02.
Investments
59


Section 8.03.
Fundamental Changes
60


Section 8.04.
Dispositions
61


Section 8.05.
Restricted Payments
61


Section 8.06.
Change in Nature of Business
62


Section 8.07.
Transactions with Affiliates
62


Section 8.08.
Burdensome Agreements
62


Section 8.09.
Use of Proceeds
62


Section 8.10.
Borrowing Base Properties
62


Section 8.11.
Reserved
63


Section 8.12.
Reserved
63


Section 8.13.
Negative Pledge; Indebtedness
63


Section 8.14.
Financial Covenants
63


 
 
 
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
64


 
 
 
Section 9.01.
Events of Default
64


Section 9.02.
Remedies upon Event of Default
66


Section 9.03.
Application of Funds
67


 
 
 
ARTICLE X
ADMINISTRATIVE AGENT
67


 
 
 
Section 10.01.
Appointment and Authority
67


Section 10.02.
Rights as a Lender
67


Section 10.03.
Exculpatory Provisions
68


Section 10.04.
Reliance by Administrative Agent
69


Section 10.05.
Delegation of Duties
69


Section 10.06.
Resignation of Administrative Agent
69


Section 10.07.
Non-Reliance on Administrative Agent and Other Lenders
70




- iii -



--------------------------------------------------------------------------------




Section 10.08.
No Other Duties, Etc
70


Section 10.09.
Administrative Agent May File Proofs of Claim
70


Section 10.10.
Collateral and Guaranty Matters
71


 
 
 
ARTICLE XI
MISCELLANEOUS
72


 
 
 
Section 11.01.
Amendments, Etc
72


Section 11.02.
Notices; Effectiveness; Electronic Communication
73


Section 11.03.
No Waiver; Cumulative Remedies; Enforcement
75


Section 11.04.
Expenses; Indemnity; Damage Waiver
76


Section 11.05.
Payments Set Aside
77


Section 11.06.
Successors and Assigns
78


Section 11.07.
Treatment of Certain Information; Confidentiality
81


Section 11.08.
Right of Setoff
82


Section 11.09.
Interest Rate Limitation
83


Section 11.10.
Counterparts; Integration; Effectiveness
83


Section 11.11.
Survival of Representations and Warranties
83


Section 11.12.
Severability
83


Section 11.13.
Replacement of Lenders
84


Section 11.14.
Governing Law; Jurisdiction; Etc
84


Section 11.15.
Waiver of Jury Trial
85


Section 11.16.
No Advisory or Fiduciary Responsibility
85


Section 11.17.
Electronic Execution of Assignments and Certain Other Documents
86


Section 11.18.
USA PATRIOT Act
86


Section 11.19.
Entire Agreement
87


 
 
 
Signature
 
1










- iv -



--------------------------------------------------------------------------------




SCHEDULES
 
 
 
 
 
SCHEDULE 1.01(A)
—
Commitments and Applicable Percentages
SCHEDULE 1.01(B)
—
Guarantors
SCHEDULE 1.01(C)
—
Equity Interest Collateral
SCHEDULE 4.01
—
Initial Borrowing Base Properties
SCHEDULE 6.06
—
Litigation
SCHEDULE 6.09
—
Environmental Matters
SCHEDULE 6.13
—
Subsidiaries; Other Equity Investments; Equity
SCHEDULE 6.17
—
Loan Parties’ Taxpayer Identification Numbers
SCHEDULE 8.01
—
Existing Liens
SCHEDULE 11.02
—
Administrative Agent’s Office; Certain Address
 
 
 
EXHIBITS
 
 
 
 
 
EXHIBIT A
—
Form of Loan Notice
EXHIBIT B
—
Form of Note
EXHIBIT C
—
Form of Compliance Certificate
EXHIBIT D
—
Form of Assignment and Assumption
EXHIBIT E
—
Opinion Matters
EXHIBIT F
—
Borrowing Base Report




- v -



--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of February 6, 2013 among
Sun Communities Operating Limited Partnership, a Michigan limited partnership
(the “Borrower”), each of the Loan Parties from time to time party hereto, each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF MONTREAL, as Administrative Agent and BMO
Capital Markets as Sole Lead Arranger and Sole Book Runner.
The Borrower has requested that the Lenders provide a term credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS    
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Adjusted EBITDA” means EBITDA for the Consolidated Group for the most recently
ended period of four fiscal quarters minus the aggregate Annual Capital
Expenditure Adjustment.
“Administrative Agent” means Bank of Montreal in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Annual Capital Expenditure Adjustment” means for each Property, $50 per Site.




--------------------------------------------------------------------------------




“Applicable Percentage” means with respect to any Lender, the percentage
(carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment on the Closing Date. The Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 1.01(A).
“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 7.02(a):
Level
Leverage Ratio
Applicable Margin for Eurodollar Loans
Applicable Margin for Base Rate Loans
1
< 55%
1.50%
.50%
2
≥ 55% but < 60%
1.75%
.75%
3
≥ 60% but < 65%
2.00%
1.00%
4
≥ 65% but < 70%
2.25%
1.25%

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section and such failure continues
for five (5) days, then, upon the request of the Required Lenders, Pricing
Level 4 shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered. The
Applicable Rate in effect as of the Closing Date shall be determined based upon
Pricing Level 1.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means BMO Capital Markets, in its capacity as sole lead arranger and
sole book runner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such

- 2 -



--------------------------------------------------------------------------------




Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2011, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest announced
or otherwise established by the Administrative Agent from time to time as its
prime commercial rate, or its equivalent, for U.S. Dollar loans to borrowers
located in the United States as in effect on such day, with any change in the
Base Rate resulting from a change in said prime commercial rate to be effective
as of the date of the relevant change in said prime commercial rate (it being
acknowledged and agreed that such rate may not be the Administrative Agent’s
best or lowest rate), and (c) the one-month Eurodollar Rate plus 1.00%.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“BMO” means Bank of Montreal and its successors.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means a borrowing of the Loans.
“Borrowing Base Availability” means the lesser of: (a) 65% of the Borrowing Base
Amount; or (b) the Mortgageability Amount.
“Borrowing Base Amount” means an amount equal to the aggregate Capitalized Value
of all Borrowing Base Properties, determined quarterly.
“Borrowing Base NOI” means, at any time with respect to any real property asset
owned by any Person, if owned for at least twelve (12) months, the Net Operating
Income from such real property asset for the trailing twelve months; if owned
for at least one fiscal quarter but less than twelve months, the Net Operating
Income from such real property asset for the most recent fiscal quarter times
four; and if owned for less than one fiscal quarter, the Net Operating Income
from such real property asset for most recent quarter of historical financials
times four. For the avoidance of doubt, the Net Operating Income of a real
property asset that is sold by a Person within the trailing twelve months will
be excluded in calculating Borrowing Base NOI. For the purposes of calculating
Borrowing Base NOI:
(a)    no single Borrowing Base Property may account for greater than twenty
percent (20%) of the aggregate Borrowing Base NOI, with any excess over such
limit being deducted from the aggregate Borrowing Base NOI.

- 3 -



--------------------------------------------------------------------------------




(b)    except for Borrowing Base Properties located in the metropolitan
statistical areas of Grand Rapids, Michigan and Holland, Michigan, no more than
twenty-five percent (25%) of the aggregate Borrowing Base NOI may be in respect
of Borrowing Base Properties that are located in any one metropolitan
statistical area, as defined by the U.S. Office of Management and Budget, with
any excess over such limit being deducted from the aggregate Borrowing Base NOI.
(c)    no more than fifteen percent (15%) of the aggregate Borrowing Base NOI
may be from recreational vehicle communities with any excess over such limit
being deducted from the aggregate Borrowing Base NOI.
“Borrowing Base Property” means a Property that is designated as such by the
Borrower and is an Eligible Property.
“Borrowing Base Report” means a report in substantially the form of Exhibit F
(or such other form approved by Administrative Agent) certified by a Responsible
Officer of Borrower.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capitalization Rate” means 7.75%.
“Capitalized Value” means at any time and with respect to any Borrowing Base
Property, the Borrowing Base NOI minus the Annual Capital Expenditure Adjustment
but calculated exclusively with respect to such Borrowing Base Property divided
by the Capitalization Rate.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.
“Change of Control” means an event or series of events by which:
(a)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Parent cease to
be composed of individuals

- 4 -



--------------------------------------------------------------------------------




(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).
(b)    the Parent fails at any time to own, directly or indirectly, at least 70%
of the Equity Interests of each other Loan Party, free and clear of all Liens
(other than the Liens in favor of the Administrative Agent), or ceases to be the
general partner of the Borrower or ceases to Control all management and
financial decisions of each Loan Party.
(c)    the Borrower fails at any time to own, directly or indirectly, 99% of the
Equity Interests of each other Loan Party, free and clear of all Liens (other
than the Liens in favor of the Administrative Agent.
“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means the Equity Interest Collateral and all other property of the
Pledgors on which Liens have been granted to Administrative Agent, for the
benefit of the Lenders, to secure the Obligations.
“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01, in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01(A).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated Group” means the Loan Parties and their consolidated Subsidiaries.
“Construction in Progress” means each formerly unimproved Real Property or
portion thereof at which new site improvements have commenced. Site improvements
include, but are not limited to, land development, installation of roads,
utilities, or other infrastructure developments and the development of new
homesites. A Real Property or portion thereof will cease to be classified as
“Construction in Progress” on the earlier to occur of (A) the time that such
Real Property or portion thereof has an occupancy rate of greater than
seventy-five percent (75%), (B) one hundred eighty (180) days after completion
of site

- 5 -



--------------------------------------------------------------------------------




improvements at such Real Property or portion thereof, or (C) such Real Property
or portion thereof has been classified as “Construction in Progress” for more
than eighteen (18) months, in which case, if such site improvements are not
completed, such Real Property or portion thereof will be classified as
unimproved land holdings.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means a Borrowing.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, or the Administrative Agent that it does not intend to
comply with its funding obligations or under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

- 6 -



--------------------------------------------------------------------------------




“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“EBITDA” means for the Consolidated Group, without duplication, the sum of
(a) Net Income of the Consolidated Group, in each case, excluding (i) any non
recurring or extraordinary gains and losses for such period, (ii) any income or
gain and any loss in each case resulting from early extinguishment of
indebtedness and (iii) any net income or gain or any loss resulting from a swap
or other derivative contract (including by virtue of a termination thereof),
plus (b) an amount which, in the determination of Net Income for such period
pursuant to clause (a) above, has been deducted for or in connection with
(i) Interest Expense (plus, amortization of deferred financing costs, to the
extent included in the determination of Interest Expense per GAAP), (ii) income
taxes, and (iii) depreciation and amortization inclusive of intangibles, all
determined in accordance with GAAP for the prior four quarters, plus (c) the
Consolidated Group’s pro rata share of the above attributable to interests in
Unconsolidated Affiliates, with the exception of Origen Financial Inc. and
Origen Financial Services, Inc., plus (d) non-cash deferred compensation.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Eligible Property” means Property reasonably acceptable to the Administrative
Agent that meets and continues to satisfy each of the following criteria:
(a)    Property types: manufactured home communities or recreation vehicle
communities.
(b)    The Loan Party that owns such Property must be wholly-owned, directly or
indirectly, by the Borrower and/or Parent (or be a subsidiary of the Borrower
and/or Parent that is controlled exclusively by the Borrower and/or Parent
and/or one or more wholly-owned Subsidiaries of the Borrower, including control
over operating activities of such Subsidiary and the ability of such Subsidiary
to dispose of, pledge or otherwise encumber assets, incur, repay and prepay
debt, provide guarantees and pay dividends and distributions in each case
without any requirement for the consent of any other party or entity).
(c)    The Loan Party that owns such Property and the Property itself must be
located in the United States.
(d)    The Property may not be subject to any Liens, negative pledges and/or
encumbrances or any restrictions on the ability of the applicable Loan Party to
transfer or encumber

- 7 -



--------------------------------------------------------------------------------




such Property or income therefrom or proceeds thereof (other than the pledge of
Equity Interests to secure the Obligations and certain permitted Liens).
(e)    There may not exist any Lien (other than to secure the Obligations and
other than certain permitted Liens) on any of the Collateral.
(f)    All management agreements, if any, pertaining to the Property must be
reasonably acceptable to the Administrative Agent.
(g)    The Property may not be subject to title defects, survey defects,
environmental violations or other defects, which could reasonably be expected to
cause a Material Property Event.
(h)    The Loan Party that owns the Property may not incur or otherwise be
liable for any Indebtedness other than the Obligations and other Indebtedness
permitted to be incurred by Loan Parties hereunder.
(i)    The receipt by the Administrative Agent of a Phase I environmental report
with respect to each Borrowing Base Property, prepared by a qualified firm
reasonably acceptable to the Administrative Agent which finds, among other
things, that such Borrowing Base Property is not impaired by Hazardous Materials
in violation of applicable Laws (other than commercially reasonable amounts).
(j)    The receipt by the Administrative Agent of evidence demonstrating
compliance of each Borrowing Base Property with insurance requirements
hereunder, which will include federally-mandated flood insurance requirements
for flood insurance if all or any portion of any building is located within a
federally designated flood hazard zone.
(k)    Such other reasonable criteria as reasonably determined by the
Administrative Agent upon further due diligence with respect to any proposed
Borrowing Base Property, and consistent with recreational vehicle and
manufactured home asset class.
For any Property that does not satisfy all the above-listed criteria to be added
as a Borrowing Base Property after the Closing Date, the Required Lenders will
have ten (10) Business Days from the receipt of historical operating statements
and other Property level diligence materials (including without limitation
surveys, environmental assessments and other third party reports) to
approve/disapprove the designation of a Property as a Borrowing Base Property,
if any Lender fails to respond during the 10‑day period, such Lender shall be
deemed to have approved.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

- 8 -



--------------------------------------------------------------------------------




“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interest Collateral” means the Equity Interests listed on
Schedule 1.01(C), as such Schedule may be amended from time to time upon the
inclusion or removal of any new Borrowing Base Property in the calculation of
Borrowing Base Availability.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at‑risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

- 9 -



--------------------------------------------------------------------------------




“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by BMO’s London Branch to major banks in the London
interbank Eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by BMO’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 9.01.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or

- 10 -



--------------------------------------------------------------------------------




(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c).
“Exclusion Event” has the meaning specified in Section 4.09.
“Exclusion Notice” has the meaning specified in Section 4.09.
“Existing Maturity Date” has the meaning specified in Section 2.15.
“Extension Option” has the meaning specified in Section 2.15.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to BMO on such
day on such transactions as determined by the Administrative Agent.
“Fee Letter” means the letter agreement, dated February 6, 2013, among the
Borrower, the Administrative Agent and the Arranger.
“Fixed Charges” means for the Consolidated Group, without duplication, the sum
of (a) Interest Expense, plus (b) scheduled principal payments, exclusive of
balloon payments, plus (c) dividends and distributions on preferred stock, if
any (excluding dividends and distributions with respect to Series A‑1 Preferred
Units (KentlandA‑1)), plus (d) the Consolidated Group’s pro rata share of the
above attributable to interests in Unconsolidated Affiliates with the exception
of Origen Financial Inc. and Origen Financial Services, Inc., all for the most
recently ended period of four fiscal quarters.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

- 11 -



--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” means, with respect to the immediately prior twelve
month period, the Consolidated Group’s Net Income (or loss), plus depreciation
and amortization, inclusive of intangibles and after adjustments for
unconsolidated partnerships and joint ventures as hereafter provided. For
purposes hereof, (a) “Funds From Operations” shall include, and be adjusted to
take into account, the Borrower’s interests in unconsolidated partnerships and
joint ventures, on the same basis as consolidated partnerships and subsidiaries,
as provided in the “white paper” issued in April 2002 by the National
Association of Real Estate Investment Trusts, and (b) net income (or loss) shall
not include gains (or, if applicable, losses) resulting from or in connection
with (i) restructuring of indebtedness, (ii) sales of property, (iii) sales or
redemptions of preferred stock, (iv) non-cash charges, or (v) non-recurring
charges.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated

- 12 -



--------------------------------------------------------------------------------




liability in respect thereof as determined by GAAP. The term “Guarantee” as a
verb has a corresponding meaning.
“Guaranties” means the Parent Guaranty and the Subsidiary Guaranty, and
“Guaranty” means any one of the Guaranties.
“Guarantors” means, collectively, Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors. The initial Guarantors are listed
on Schedule 1.01(B).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, excessive
moisture, mildew, mold, microbial contamination, microbial growth or other
fungi, or biological agents that can or are known to produce mycotoxins or other
bioaerosols, such as antigens, bacteria, amoebae and microbial organic compounds
or other similar matter, in each case that poses a material risk to human health
or the environment, or negatively impacts the value of a Property in any
material respect, and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“Improved Land Holdings” means all vacant developed homesites owned by the
members of the Consolidated Group other than homesites classified as
Construction in Progress whose value shall be determined by taking (a)(1) the
net book value of all homesites owned by the members of the Consolidated Group
other than homesites classified as Construction in Progress divided by (2) the
total number of all homesites owned by the members of the Consolidated Group
other than homesites classified as Construction in Progress, multiplied by
(b) the total number of such vacant developed homesites other than homesites
classified as Construction in Progress.
“Indebtedness” means, for the Consolidated Group, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
(a)    all obligations for borrowed money and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;
(b)    all direct or contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties and surety bonds, to the extent such instruments or agreements
support financial, rather than performance, obligations;
(c)    net obligations under any Swap Contract (exclusive of any obligations
secured by cash collateral);
(d)    all obligations to pay the deferred purchase price of property or
services;
(e)    capital leases, Synthetic Lease Obligations and Synthetic Debt;

- 13 -



--------------------------------------------------------------------------------




(f)    all obligations to purchase, redeem, retire, defease or otherwise make
any cash payment in respect of any equity interest, to the extent required to be
purchased, redeemed, retired, or defeased for cash prior to the Maturity Date,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference, plus accrued and unpaid
dividends, if any;
(g)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property (including indebtedness arising under conditional sales or other title
retention agreements) whether or not such indebtedness has been assumed by the
grantor of the Lien or is limited in recourse; and
(h)    all Guarantees in respect of any of the foregoing.
For all purposes hereof, Indebtedness shall include the Consolidated Group’s pro
rata share of the foregoing items and components attributable to Indebtedness of
Unconsolidated Affiliates, with the exception of Origen Financial Inc. and
Origen Financial Services, Inc., but shall not include any Indebtedness due from
any entity which is included in the Consolidated Group to any other entity
included in the Consolidated Group. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Initial Borrowing Base Properties” means the Properties listed on
Schedule 4.01, and “Initial Borrowing Base Property” means any one of the
Initial Borrowing Base Properties.
“Interest Expense” means, without duplication, total cash interest expense of
the Consolidated Group determined in accordance with GAAP (including for the
avoidance of doubt capitalized interest and interest expense attributable to the
Consolidated Group’s ownership interests in Unconsolidated Affiliates, with the
exception of Origen Financial Inc. and Origen Financial Services, Inc.), all for
the most recently ended period of four fiscal quarters.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the first Business Day of each March, June,
September and December and the Maturity Date.

- 14 -



--------------------------------------------------------------------------------




“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Indebtedness to (b) Total Asset Value.

- 15 -



--------------------------------------------------------------------------------




“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).
“Loan” has the meaning specified in Section 2.01.
“Loan Documents” means this Agreement, each Note, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.17
of this Agreement, the Fee Letter, and the Guaranty.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Parent or
the Borrower and its Subsidiaries, taken as a whole; (B) a material adverse
effect on the rights and remedies of the Administrative Agent or any Lender
under any Loan Documents, or of the ability of the Borrower and the Loan Parties
taken as a whole to perform their obligations under any Loan Documents; and
(C) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Documents to which it is a
party.
“Material Environmental Event” means, with respect to any Borrowing Base
Property, (a) a violation of any Environmental Law with respect to such
Borrowing Base Property, or (b) the presence of any Hazardous Materials on,
about, or under such Borrowing Base Property that, under or pursuant to any
Environmental Law, would require remediation, if in the case of either (a) or
(b), such event or circumstance could reasonably be expected to have a Material
Property Event.
“Material Property Event” means, with respect to any Borrowing Base Property,
the occurrence of any event or circumstance occurring or arising after the date
of this Agreement that could reasonably be expected to have a (a) material
adverse effect with respect to the financial condition or the operations of such
Borrowing Base Property, (b) material adverse effect on the value of such
Borrowing Base Property, or (c) material adverse effect on the ownership of such
Borrowing Base Property.

- 16 -



--------------------------------------------------------------------------------




“Maturity Date” means the later of (a) August 6, 2013 and (b) if maturity is
extended pursuant to Section 2.15, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Availability” means the lesser of: (a) the Aggregate Commitments; or
(b) the Borrowing Base Availability.
“Mortgageability Amount” means the maximum amount of principal which can be
supported by the aggregate Mortgageability Cash Flow from all the Borrowing Base
Properties, assuming a 30‑year amortization and an interest rate which is the
greater of (i) the 10‑Year Treasury Rate + 2.50% or (ii) 7.0%, and a minimum
debt service coverage ratio of 1.50 to 1.00.
“Mortgageability Cash Flow” means at any time and with respect to any Borrowing
Base Property, the Borrowing Base NOI from such Borrowing Base Property, minus
the Annual Capital Expenditure Adjustment, but calculated exclusively with
respect to such Borrowing Base Property, minus an amount equal to four percent
(4%) of rents for management fees.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Income” means the net income (or loss) of the Consolidated Group for the
subject period; provided, however that Net Income shall exclude
(a) extraordinary gains and extraordinary losses for such period, (b) the net
income of any subsidiary of the Parent during such period to the extent that the
declaration or payment of dividends or similar distributions by such subsidiary
of such income is not permitted by operation of the terms of its organization
documents or any agreement, instrument or law applicable to such subsidiary
during such period, except that the Parent’s equity in any net loss of any such
subsidiary for such period shall be included in determining Net Income, and
(c) any income (or loss) for such period of any Person if such Person is not a
subsidiary of the Parent, except that the Parent’s equity in the net income of
any such Person for such period shall be included in Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Parent or a subsidiary thereof as a dividend or other distribution (and
in the case of a dividend or other distribution to a subsidiary of the Parent,
such subsidiary is not precluded from further distributing such amount to the
Parent as described in clause (b) of this proviso).
“Net Operating Income” means for any Real Property and for any period, an amount
equal to (a) the aggregate gross revenues from the operations of such Real
Property during such period derived from tenants in occupancy and paying rent,
minus (b) the sum of all expenses and other proper charges

- 17 -



--------------------------------------------------------------------------------




incurred in connection with the operation of such Real Property during such
period (including accruals for real estate taxes and insurance, but excluding
any management fees actually paid in cash, debt service charges, income taxes,
state taxes, depreciation, amortization and other non-cash expenses), which
expenses and accruals shall be calculated in accordance with GAAP.
“Non-Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions to nonrecourse liability, such as fraud, misapplication of funds and
environmental indemnities, and customary exceptions which trigger recourse for
payment of the entire indebtedness, such as bankruptcy, insolvency, receivership
or other similar events) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or any Swap Contract, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means the aggregate outstanding principal amount of the
Loans.
“Parent” means Sun Communities, Inc., a Maryland corporation.

- 18 -



--------------------------------------------------------------------------------




“Parent Guaranty” means the Guaranty executed by Parent in favor of
Administrative Agent, for the benefit of the Lenders, in form and substance
acceptable to Administrative Agent.
“Participant” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Distributions” means (a) for Borrower for any fiscal year of
Borrower, Restricted Payments in an amount not to exceed in the aggregate the
greater of (i) 95% of Funds From Operations, calculated on a trailing twelve
month basis, and (ii) the sum of (A) the amount of Restricted Payments required
to be paid by the Parent in order for it to (x) maintain its REIT status for
federal or state income tax purposes and (y) avoid the payment of federal or
state income or excise tax, plus (B) corresponding pro rata distributions to the
Limited Partners of the Borrower; provided, however that (1) during an Event of
Default under Section 9.01(a), Restricted Payments by the Borrower to the
Parent, with corresponding pro rata distributions to the Limited Partners of the
Borrower, and by the Parent to its shareholders, shall only be permitted up to
the minimum amount needed to maintain the REIT status as a REIT for federal and
state income tax purposes, and (2) notwithstanding the preceding clause (1), no
Restricted Payments will be permitted following acceleration of amounts owing
hereunder or during the existence of an Event of Default under Section 9.01(f).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 7.02.

- 19 -



--------------------------------------------------------------------------------




“Pledge Agreement” means each Pledge Agreement or similarly titled document,
executed by a Pledgor, to or for the benefit of Administrative Agent, for the
benefit of the Lenders, covering the Equity Interest Collateral.
“Pledgors” means, collectively, those entities that execute the Pledge Agreement
as a Pledgor; “Pledgor” means any one of the Pledgors.
“Property” means any Real Property which is owned, directly or indirectly, by a
Loan Party.
“Property Information” has the meaning specified in Section 4.03.
“Property Owners” means, collectively, each Subsidiary which owns a Borrowing
Base Property and “Property Owner” means any one of the Property Owners.
“Public Lender” has the meaning specified in Section 7.02.
“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.
“Recourse Indebtedness” means Indebtedness for borrowed money other than
Non-Recourse Indebtedness.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means a Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate at least 66‑2/3% of the Outstanding Amount; provided that the
Commitment of, and the portion of the Outstanding Amount held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.01, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

- 20 -



--------------------------------------------------------------------------------




“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” means for any Person, Indebtedness of such Person that is
secured by a Lien.
“Secured Recourse Indebtedness” means for any Person, Recourse Indebtedness of
such Person that is secured by a Lien.
“Security Documents” means:
(a)    the Pledge Agreements;
(b)    financing statements to be filed with the appropriate state and/or county
offices for the perfection of a security interest in any of the Collateral; and
(c)    all other agreements, documents, and instruments securing the Obligations
or any part thereof, as shall from time to time be executed and delivered by
Borrower, Subsidiary Guarantors, or any other Person in favor of Administrative
Agent.
“Site” means a pad leased or to be leased to an individual on which such
individual places a single manufactured home or recreational vehicle.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

- 21 -



--------------------------------------------------------------------------------




“Subsidiary Guarantors” means, all Subsidiaries that execute the Subsidiary
Guaranty as of the date of this Agreement or pursuant to a counterpart signature
page or joinder to the Subsidiary Guaranty in the future in accordance with
Section 7.14 of this Agreement and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors.
“Subsidiary Guaranty” means the Guaranty executed by each Subsidiary Guarantor
in favor of Administrative Agent, for the benefit of the Lenders, in form and
substance acceptable to Administrative Agent.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tangible Net Worth” means for the Consolidated Group as of any date of
determination, (a) total equity on a consolidated basis determined in accordance
with GAAP; plus (b) all redeemable and/or convertible preferred units, provided,
such redemption or conversion rights are exercisable with respect to such
securities after the Maturity Date; minus (c) all intangible assets on a
consolidated basis determined in accordance with GAAP plus (d) all depreciation
and amortization determined in accordance with GAAP.

- 22 -



--------------------------------------------------------------------------------




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Asset Value” means at any time for the Consolidated Group, without
duplication, the sum of the following: (a) an amount equal to (1)(x) Net
Operating Income for the most recently ended period of four fiscal quarters from
all Real Property assets owned by the Consolidated Group other than Construction
in Progress for then most recently ended period of four fiscal quarters plus
(y) Net Operating Income for the most recently ended fiscal quarter from all
Real Property assets owned by the Consolidated Group other than Construction in
Progress for at least one full fiscal quarter but less than the most recently
ended period of four fiscal quarters, times four, divided by (2) the
Capitalization Rate, plus (b) the aggregate acquisition cost of all Real
Property assets owned by the Consolidated Group other than Construction in
Progress for less than one full fiscal quarter, plus (c) the lesser of (1) the
aggregate book value of all Improved Land Holdings and unimproved land holdings
other than Construction in Progress and (2) $150,000,000, plus (d) the aggregate
book value of mortgage or mezzanine loans, notes receivable and/or Construction
in Progress owned by the Consolidated Group, plus (e) the Consolidated Group’s
pro rata share of the foregoing items and components attributable to interest in
Unconsolidated Affiliates with the exception of Origen Financial Inc. and Origen
Financial Services, Inc., plus (f) unrestricted cash and cash equivalents. For
the avoidance of doubt, Net Operating Income attributable to all such Real
Property assets that were sold or otherwise disposed of during any period of
calculation shall be excluded from the calculation of Total Asset Value.
“Total Indebtedness” means all Indebtedness of the Consolidated Group determined
on a consolidated basis.
“Total Secured Indebtedness” means all Secured Indebtedness of the Consolidated
Group determined on a consolidated basis.
“Type” means its character as a Base Rate Loan or a Eurodollar Rate Loan.
“Unconsolidated Affiliate” means an affiliate of the Borrower whose financial
statements are not required to be consolidated with the financial statements of
the Borrower in accordance with GAAP.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
Section 1.02.    Other Interpretive Provisions    . With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and

- 23 -



--------------------------------------------------------------------------------




“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03.    Accounting Terms    .
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in

- 24 -



--------------------------------------------------------------------------------




GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Section 1.04.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
Section 1.05.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01.    Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a term loan (each such loan, a “Loan” and
collectively for all Lenders, the “Loans”) to the Borrower in the amount of such
Lender’s Commitment. The Loans shall be advanced in a single Borrowing on the
Closing Date and shall be made ratably by the Lenders in proportion to their
respective Applicable Percentages, at which time the Commitments shall expire;
provided, however, that after giving effect to such Borrowing, the Outstanding
Amount shall not at any time exceed the Maximum Availability. Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.
Section 2.02.    Borrowings, Conversions and Continuations of Loans    . (a) The
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Sections 2.04(c) and 2.05(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $100,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or

- 25 -



--------------------------------------------------------------------------------




continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of the Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Sections 5.01 and 5.02, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent on the Closing Date as set
forth in the Loan Notice either by (i) crediting the account of the Borrower on
the books of BMO with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in BMO’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)    After giving effect to the Borrowing, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six (6) Interest Periods in effect with respect to the Loans.
Section 2.03.    Intentionally Omitted.
Section 2.04.    Intentionally Omitted.
Section 2.05.    Intentionally Omitted.

- 26 -



--------------------------------------------------------------------------------




Section 2.06.    Prepayments. (a) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans and (ii) any prepayment of
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. Unless
Borrower revokes such notice at least one (1) Business Day prior to the
specified prepayment date, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.18, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.
(b)    If for any reason the Outstanding Amount at any time exceeds the Maximum
Availability then in effect, the Borrower shall within three (3) Business Days
after notice from the Administrative Agent prepay Loans in an aggregate amount
equal to such excess.
Section 2.07.    Intentionally Omitted.
Section 2.08.    Repayment of Loans. The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Loans outstanding on such
date.
Section 2.09.    Interest. (a) Subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.
(b)    (i) If any amount of principal of any Loan is not paid when due (subject
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (subject to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

- 27 -



--------------------------------------------------------------------------------




(iii)    While any Event of Default exists pursuant to Section 9.01(a)(i) or
(f), the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Upon the request of the Required Lenders, while any other Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(v)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
Section 2.10.    Fees.
(i)    The Borrower shall pay to the Arranger, the Lenders and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
Section 2.11.    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. (a) All computations of interest for Base Rate Loans (including
Base Rate Loans determined by reference to the Eurodollar Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the Lenders promptly

- 28 -



--------------------------------------------------------------------------------




on demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under Section 2.09(b) or under Article IX. The Borrower’s obligations under
this paragraph shall survive the repayment of all other Obligations hereunder.
Section 2.12.    Evidence of Debt. The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
Section 2.13.    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of the Borrowing of Loans that such Lender will not make available
to the Administrative Agent such Lender’s share of the Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing

- 29 -



--------------------------------------------------------------------------------




available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender, in immediately available funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 11.04(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).

- 30 -



--------------------------------------------------------------------------------




(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
Section 2.14.    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it,
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
Section 2.15.    Extension of Maturity Date. Subject to the provisions of this
Section 2.15, the Borrower shall have the option to extend the Maturity Date
then in effect hereunder (the “Existing Maturity Date”), for an additional six
(6) months from the Existing Maturity Date (the “Extension Option”), subject to
the satisfaction of each of the following conditions:
(a)    At least thirty (30) days and not more than sixty (60) days prior to the
Existing Maturity Date the Borrower shall notify the Administrative Agent of its
exercise of the Extension Option;
(b)    As of the date of the Borrower’s request to exercise the Extension Option
and as of the Existing Maturity Date no Default shall have occurred and be
continuing;

- 31 -



--------------------------------------------------------------------------------




(c)    the Borrower shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Existing Maturity Date signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such extension and (ii) in the
case of the Borrower, certifying that, before and after giving effect to such
extension, (A) the representations and warranties contained in Article VI and
the other Loan Documents are true and correct in all material respects on and as
of the Existing Maturity Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 2.15, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 7.01, and (B) no Default exists and the Borrower is in
compliance with all covenants set forth herein and Borrower shall deliver a
Compliance Certificate with respect thereto;
(d)    No later than Existing Maturity Date the Borrower shall have paid to the
Administrative Agent (for the pro rata benefit of the Lenders) an extension fee
in the amount of 0.05% of the then outstanding principal amount of the Loans;
and
(e)    The Borrower shall have paid all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and all reasonable fees and
expenses paid to third party consultants (including reasonable attorneys’ fees
and expenses) incurred by the Administrative Agent in connection with such
extension.
Section 2.16.    Intentionally Omitted.
Section 2.17.    Intentionally Omitted.
Section 2.18.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent

- 32 -



--------------------------------------------------------------------------------




hereunder; second, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; third, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and fourth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01.    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

- 33 -



--------------------------------------------------------------------------------




(ii)    If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)    Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Borrower and the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender, to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender, to the Borrower or the Administrative
Agent pursuant to subsection (e). Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation

- 34 -



--------------------------------------------------------------------------------




and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W‑9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I)    executed originals of Internal Revenue Service Form W‑8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

- 35 -



--------------------------------------------------------------------------------




(II)    executed originals of Internal Revenue Service Form W‑8ECI,
(III)    executed originals of Internal Revenue Service Form W‑8IMY and all
required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W‑8BEN, or
(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

- 36 -



--------------------------------------------------------------------------------




Section 3.02.    Illegality    . If any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
Section 3.03.    Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of

- 37 -



--------------------------------------------------------------------------------




Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
Section 3.04.    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
(ii)    subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender, such additional amount or amounts as will compensate
such Lender, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

- 38 -



--------------------------------------------------------------------------------




(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
Section 3.05.    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate

- 39 -



--------------------------------------------------------------------------------




for such Loan by a matching deposit or other borrowing in the London interbank
Eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.
Section 3.06.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then such Lender shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender, to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.
Section 3.07.    Survival    . All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
BORROWING BASE
Section 4.01.    Initial Borrowing Base    . As of the Closing Date, the
Borrowing Base Availability shall be calculated based upon the inclusion of the
Initial Borrowing Base Properties.
Section 4.02.    Changes in Borrowing Base Availability Calculation. Each change
in the Borrowing Base Availability shall be effective upon receipt of a new
Borrowing Base Report pursuant to Section 7.02(b); provided that any increase in
the Borrowing Base Availability reflected in such Borrowing Base Report shall
not become effective until (a) the first (1st) Business Day following admission
of any new Borrowing Base Property, if applicable and (b) the fifth (5th)
Business Day following delivery of the new Borrowing Base Report in all other
instances, and provided, further, that any change in the Borrowing Base
Availability as a result of the admission of a Property into the Borrowing Base
pursuant to Section 4.03 shall be effective upon the date that such Borrowing
Base Property is admitted for calculation in the Borrowing Base Availability.

- 40 -



--------------------------------------------------------------------------------




Section 4.03.    Requests for Admission into Borrowing Base Availability.
Borrower shall provide Administrative Agent with a written request for a
Property to be admitted as a Borrowing Base Property. Such request shall be
accompanied by the following information regarding such Property (the “Property
Information”) including the following, in each case reasonably acceptable to
Administrative Agent: (a) a general description of such Property’s location,
market, and amenities; (b) a property description; (c) UCC searches related to
the applicable Property Owner and the owners of the Equity Interests of such new
Property Owner; (d) the documents and information with respect to such Property
listed in Section 4.10; (e) a Borrowing Base Report setting forth in reasonable
detail the calculations required to establish the amount of the Borrowing Base
Availability with such Property included in the calculation of the Borrowing
Base Availability; (f) a Compliance Certificate setting forth in reasonable
detail the calculations required to show that the Loan Parties will be in
compliance with the terms of this Agreement with the inclusion of such Property
included the calculation of the Borrowing Base Availability; and (g) such other
customary information reasonably requested by Administrative Agent as shall be
necessary in order for Administrative Agent to determine whether such Property
is eligible to be a Borrowing Base Property.
Section 4.04.    Eligibility. In order for a Property to be eligible for
inclusion in the calculation of the Borrowing Base Availability, such Property
must be an Eligible Property.
Section 4.05.    Approval of Borrowing Base Properties. Each Property shall be
subject to Administrative Agent’s reasonable approval for inclusion in the
calculation of the Borrowing Base Availability. Administrative Agent hereby
approves all Initial Borrowing Base Properties for inclusion in the calculation
of the Borrowing Base Availability.
Section 4.06.    Liens on Borrowing Base Properties. A Property shall not be
included in the calculation of the Borrowing Base Availability until: any Person
that owns Equity Interests in (a) a Property Owner, or (b) the general partner
of each Property Owner that is a limited partnership, shall have executed and
delivered (or caused to be executed and delivered) a Subsidiary Guaranty, and a
Pledge Agreement covering such Equity Interests; and (c) Borrower shall have
delivered to Administrative Agent all of the Property Information listed in
Section 4.10.
Section 4.07.    Notice of Admission of New Borrowing Base Properties. If, after
the date of this Agreement, a Property meets all the requirements to be included
in the calculation of the Borrowing Base Availability set forth in this
Article IV, then Administrative Agent shall notify Borrower and Lenders in
writing (a) that such Property is admitted for inclusion in the calculation of
the Borrowing Base Availability, and (b) of any changes to the Borrowing Base
Availability as a result of the inclusion of such Property in the calculation of
the Borrowing Base Availability.
Section 4.08.    Release of Borrowing Base Property and Guarantor. Upon the
written request of Borrower in connection with a sale, refinancing or other
permanent disposition, Administrative Agent shall release a Borrowing Base
Property from the Borrowing Base Availability and any and all Liens in the
Equity Interests of the applicable Property Owner or individually related to
such Property Owner granted pursuant to the Security Documents, including the
Mortgage Assignment with respect to such Borrowing Base Property, and, where
appropriate, release such Property Owner from the Subsidiary

- 41 -



--------------------------------------------------------------------------------




Guaranty; provided that (a) if at any time there are less than ten (10)
Borrowing Base Properties (or after giving effect to any release, there would be
less than ten (10) Borrowing Base Properties), the consent of the Required
Lenders is obtained, and (b) no Default exists before and after giving effect
thereto (other than Defaults solely with respect to such Borrowing Base Property
that would no longer exist after giving effect to the release of such Borrowing
Base Property from the Borrowing Base Availability); provided, further, that
Administrative Agent shall have no obligation to release any such Liens or
obligations without a Borrowing Base Report setting forth in reasonable detail
the calculations required to establish the amount of the Borrowing Base
Availability without such Borrowing Base Property and a Compliance Certificate
setting forth in reasonable detail the calculations required to show that the
Loan Parties are in compliance with the terms of this Agreement without the
inclusion of such Borrowing Base Property in the calculation of the Borrowing
Base Availability and the various financial covenants set forth herein, in each
case as of the date of such release and after giving effect to any such release,
and all representations and warranties set forth herein are true and accurate in
all material respects at the time of such release and immediately after giving
effect to such release, except to the extent that any such representation or
warranty relates to a specific earlier date or to the Borrowing Base Property
being removed from the Borrowing Base Availability. In addition, to the extent
the Administrative Agent has received a Pledge Agreement with respect to any
Property Owner which does not own, directly or indirectly, a Borrowing Base
Property, provided no Default is then in existence, the Administrative Agent
will release such Pledge Agreement upon the request of the Borrower. Upon the
written request of Borrower, Administrative Agent shall release a Subsidiary
Guarantor that is not a Property Owner from the Subsidiary Guaranty if any
lender of such Subsidiary Guarantor requests that the Subsidiary Guarantor be
released from the Subsidiary Guaranty or prohibits the Subsidiary Guarantor from
guaranteeing debt of another; provided that no Event of Default exists before
and after giving effect thereto.
Section 4.09.    Exclusion Events. Each of the following events shall be an
“Exclusion Event” with respect to a Borrowing Base Property:
(a)    such Borrowing Base Property suffers a Material Environmental Event after
the date of this Agreement which the Administrative Agent determines, acting
reasonably and in good faith, materially impairs the value or marketability of
such Borrowing Base Property;
(b)    Administrative Agent determines that such Borrowing Base Property has
suffered a Material Property Event after the date such Property was included in
the calculation of Borrowing Base Availability (or in the case of an uninsured
Casualty, in respect of such Borrowing Base Property, is reasonably likely to
become a Material Property Event) which the Administrative Agent determines,
acting reasonably and in good faith, materially impairs the value or
marketability of such Borrowing Base Property; and
(c)    The Improvements have been damaged (ordinary wear and tear excepted) and
not repaired or are the subject of any pending or, to any Loan Party’s
knowledge, threatened Condemnation or adverse zoning proceeding, except as could
not reasonably be expected to cause a Material Property Event.

- 42 -



--------------------------------------------------------------------------------




After the occurrence of any Exclusion Event, Administrative Agent, at the
direction of Required Lenders in their sole discretion, shall have the right at
any time and from time to time to notify Borrower (the “Exclusion Notice”) that,
effective ten (10) Business Days after the giving of such notice and for so long
as such circumstance exists, such Property shall no longer be considered a
Borrowing Base Property for purposes of determining the Borrowing Base
Availability. Borrowing Base Properties which have been subject to an Exclusion
Event may, at Borrower’s request, be released from the Borrowing Base
Availability; provided that such release shall be subject to the conditions for
release set forth in Section 4.08, except that the occurrence of such Exclusion
Event shall not be taken into consideration for the purposes of calculating
subsection (b) of the definition of Borrowing Base NOI or for the purposes of
compliance with Section 8.10(e).
If Administrative Agent delivers an Exclusion Notice and such Exclusion Event no
longer exists, then Borrower may give Administrative Agent written notice
thereof (together with reasonably detailed evidence of the cure of such
condition) and such Borrowing Base Property shall, effective with the delivery
by Borrower of the next Borrowing Base Report, be considered a Borrowing Base
Property for purposes of calculating the Borrowing Base Availability as long as
such Borrowing Base Property meets all the requirements to be included in the
Borrowing Base Availability set forth in this Article IV. Any Property that is
excluded from the Borrowing Base Availability pursuant to this Section 4.09 may
subsequently be reinstated as a Borrowing Base Property, even if an Exclusion
Event exists, upon such terms and conditions as Required Lenders may approve.
Section 4.10.    Documentation Required with Respect to Borrowing Base
Properties    . Borrower shall deliver, or shall cause the applicable Property
Owner to deliver, each of the following with respect to each Property to be
included in the calculation of the Borrowing Base Availability:
(a)    UCC‑1 financing statements which shall have been furnished for filing in
all filing offices that Administrative Agent may reasonably require with respect
to any Equity Interest Collateral;
(b)    a true and correct rent roll for such Property; and
(c)    all matters required to be delivered under the definition of Eligible
Property.
ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 5.01.    Conditions of Initial Credit Extension. The obligation of each
Lender to make its Loan hereunder is subject to satisfaction of the following
conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of

- 43 -



--------------------------------------------------------------------------------




certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:
(i)    executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    Pledge Agreements with respect to all Equity Interest Collateral;
(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and Guarantors is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
(vi)    a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(vii)    a favorable opinion of Jaffe, Raitt, Heuer and Weiss, P.C., counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
the matters set forth in Exhibit E and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;
(viii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect, and
(C) a calculation of the Leverage Ratio as of September 30, 2012;

- 44 -



--------------------------------------------------------------------------------




(ix)    a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrower ended on September 30, 2012, signed by a Responsible
Officer of the Borrower;
(x)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
(xi)    evidence that all Liens (other than Liens securing the Loans)
encumbering all Equity Interest Collateral and any Borrowing Base Property have
been or concurrently with the Closing Date are being released; and
(xii)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.
(b)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
Section 5.02.    Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 5.02, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed

- 45 -



--------------------------------------------------------------------------------




to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
Section 6.01.    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
Section 6.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
Section 6.03.    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

- 46 -



--------------------------------------------------------------------------------




Section 6.04.    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.
Section 6.05.    Financial Statements; No Material Adverse Effect. (a) The
Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.
(b)    The unaudited consolidated balance sheets of the Parent and its
Subsidiaries dated September 30, 2012, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present, in all material respects, the
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect. Each of the
Parent and Borrower is Solvent, and each of the Loan Parties and the other
Subsidiaries considered on a consolidated basis are Solvent.
Section 6.06.    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 6.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and there has
been no material adverse change in the status, or financial effect on any Loan
Party or any Subsidiary thereof, of the matters described on Schedule 6.06.
Section 6.07.    No Default. Neither any Loan Party nor any Subsidiary thereof
is in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

- 47 -



--------------------------------------------------------------------------------




Section 6.08.    Ownership of Property; Liens. Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 8.01.
Section 6.09.    Environmental Compliance. The Borrower and its Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that, except as specifically disclosed in Schedule 6.09, such Environmental Laws
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
Section 6.10.    Insurance. The properties of the Loan Parties are insured with
insurance companies not Affiliates of the Borrower, which, to Borrower’s
knowledge are financially sound and reputable, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Loan Party operates.
Section 6.11.    Taxes. The Borrower and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.
Section 6.12.    ERISA Compliance. (a)     Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state laws, other than any non-compliance that could not reasonably
be expected to have a Material Adverse Effect. Each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

- 48 -



--------------------------------------------------------------------------------




(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
Section 6.13.    Subsidiaries; Equity Interests. The Parent and Borrower have no
Subsidiaries other than those specifically disclosed in Schedule 6.13, and all
of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and nonassessable and are owned as set forth on
Schedule 6.13 free and clear of all Liens (other than Liens in favor of
Administrative Agent), and other than, with respect to Subsidiaries which do not
own Equity Interests in any Property Owners, liens granted in connection with
pledges of Equity Interests owned, directly or indirectly, by Subsidiaries who
own Property subject to Non-Recourse Indebtedness and required by any lender of
such Non-Recourse Indebtedness. Neither Parent nor Borrower has any direct or
indirect Equity Interests in any other Person other than those specifically
disclosed in Schedule 6.13.
Section 6.14.    Margin Regulations; Investment Company Act    . (a) None of the
Loan Parties is engaged nor will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.
(b)    None of the Loan parties, any Person Controlling Borrower, or any other
Loan Party is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
Section 6.15.    Disclosure. The Loan Parties have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of their Subsidiaries is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No written
report, financial statement, certificate or other information furnished by any
Loan Party, or to Borrower’s knowledge, on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the

- 49 -



--------------------------------------------------------------------------------




light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.
Section 6.16.    Compliance with Laws. Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
Section 6.17.    Taxpayer Identification Number. Each Loan Party’s true and
correct U.S. taxpayer identification number is set forth on Schedule 6.17.
ARTICLE VII
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Loan Parties shall,
and shall (except in the case of the covenants set forth in Sections 7.01, 7.02,
and 7.03) cause each Subsidiary to:
Section 7.01.    Financial Statements. Deliver to the Administrative Agent and
each Lender, in form and detail as previously delivered to the Administrative
Agent in connection with the origination of the Loans or otherwise satisfactory
to the Administrative Agent and the Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Parent, a consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Parent’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Parent’s fiscal year then ended,
in each case setting forth in comparative form,

- 50 -



--------------------------------------------------------------------------------




as applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Parent as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
As to any information contained in materials furnished pursuant to Section 7.02
(d), the Parent shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of the Borrower to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.
Section 7.02.    Certificates; Other Information    . Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);
(b)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), upon the inclusion of a Property in the calculation of
Borrowing Base Availability, and upon the removal of any Property from the
calculation of Borrowing Base Availability, a duly completed Borrowing Base
Report signed by the chief executive officer, chief financial officer, treasurer
or controller of Borrower (which delivery may, unless Administrative Agent or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any final management letters or recommendations submitted to the board
of directors (or the audit committee of the board of directors) of the Borrower
by independent accountants in connection with the accounts or books of the
Parent or any Subsidiary, or any audit of any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(e)    as soon as reasonably practicable, but in any event within ninety (90)
days after request by the Administrative Agent or any Lender, the annual budget
then in effect for Borrower,

- 51 -



--------------------------------------------------------------------------------




on a consolidated basis prepared by Borrower in the ordinary course of its
business provided, however, that the annual budget for the current year will not
be available until February 28 of such year;
(f)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of Parent or Borrower pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 7.01 or any other
clause of this Section 7.02;
(g)    promptly, and in any event within five (5) Business Days after receipt
thereof by Parent or Borrower, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any material investigation or other material inquiry by
such agency regarding financial or other operational results of any Loan Party,
other than routine comment letters from the SEC with respect to public filings
unless restricted from doing so by such agency; and
(h)    promptly, such additional information regarding the business, financial
or corporate affairs of Parent or Borrower or any Borrowing Base Property, or
compliance with the terms of the Loan Documents, as Administrative Agent or any
Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
Parent and Borrower hereby acknowledge that (a) Administrative Agent and/or the
Lead Arranger will make available to the Lenders materials and/or information
provided by or on behalf of Parent and Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect

- 52 -



--------------------------------------------------------------------------------




to Parent, Borrower or their Affiliates, or the respective Equity Interests of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ Equity Interests. Parent
and Borrower hereby agree that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” Parent
and Borrower shall be deemed to have authorized Administrative Agent, Lead
Arranger and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to Parent and Borrower or their
Equity Interests for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) Administrative Agent and
the Lead Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”
Section 7.03.    Notices. Promptly notify the Administrative Agent and each
Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;
(e)    of any actual or threatened in writing condemnation of any portion of any
Borrowing Base Property, and which could reasonably be expected to have a
Material Adverse Effect;
(f)    of any material permit, license, certificate or approval required with
respect to any Borrowing Base Property lapses or ceases to be in full force and
effect or claim from any person that any Borrowing Base Property, or any use,
activity, operation or maintenance thereof or thereon, is not in compliance with
any Law except to the extent that the same would not result in a Material
Adverse Effect; and
(g)    of any material change in accounting policies or financial reporting
practices by any Loan Party.

- 53 -



--------------------------------------------------------------------------------




Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
Section 7.04.    Payment of Obligations    . Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
Section 7.05.    Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.03 or 8.04; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
Section 7.06.    Maintenance of Properties. (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
Section 7.07.    Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.
Section 7.08.    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
Section 7.09.    Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case

- 54 -



--------------------------------------------------------------------------------




may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
Section 7.10.    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its designated officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, all upon
at least 48 hours advance notice to the Borrower; provided, however, that when
an Event of Default exists the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
Section 7.11.    Use of Proceeds    . Use the proceeds of the Credit Extensions
for general corporate purposes not in contravention of any Law or of any Loan
Document.
Section 7.12.    Borrowing Base Properties. Except where the failure to comply
with any of the following would not have a Material Adverse Effect, each of
Parent and Borrower shall, and shall use commercially reasonable efforts to
cause each other Loan Party, to:
(a)    Pay all real estate and personal property taxes, assessments, water rates
or sewer rents, maintenance charges, impositions, and any other charges,
including vault charges and license fees for the use of vaults, chutes and
similar areas adjoining any Borrowing Base Property, now or hereafter levied or
assessed or imposed against any Borrowing Base Property or any part thereof
(except those which are being contested in good faith by appropriate proceedings
diligently conducted).
(b)    Promptly pay (or cause to be paid) before delinquent all bills and costs
for labor, materials, and specifically fabricated materials incurred in
connection with any Borrowing Base Property (except those which are being
contested in good faith by appropriate proceedings diligently conducted), and in
any event never permit to be created or exist in respect of any Borrowing Base
Property or any part thereof any other or additional Lien or security interest
other than Liens permitted by Section 8.01.
(c)    Operate the Borrowing Base Properties in a good and workmanlike manner
and in all material respects in accordance with all Laws in accordance with such
Loan Party’s prudent business judgment.
(d)    Cause each other Loan Party to, to the extent owned and controlled by a
Loan Party, preserve, protect, renew, extend and retain all material rights and
privileges granted for or applicable to each Borrowing Base Property.

- 55 -



--------------------------------------------------------------------------------




Notwithstanding the foregoing, to the extent that any of the foregoing causes a
Material Property Event with respect of any Borrowing Base Property, such event
shall be an Exclusion Event pursuant to Section 4.09.
Section 7.13.    Subsidiary Guarantor Organizational Documents. Each of Parent
and Borrower shall, and shall cause each other Pledgor to, at its expense,
maintain the Organization Documents of each Subsidiary Guarantor in full force
and effect, without any cancellation, termination, amendment, supplement, or
other modification of such Organization Documents, except as explicitly required
by their terms (as in effect on the date hereof), except for amendments,
supplements, or other modifications that do not adversely affect the interests
of the Lenders under the applicable Pledge Agreement in any material respect,
and except for Organization Documents in respect of Equity Interests of
partnerships or limited liability companies that have been released from the
applicable Pledgor’s Pledge Agreement.
Section 7.14.    Additional Guarantors. Notify the Administrative Agent at the
time that any Person becomes a Significant Subsidiary (defined below), and
promptly thereafter (and in any event within 30 days), cause such Person, to
(a) become a Guarantor by executing and delivering to the Administrative Agent a
counterpart of the Subsidiary Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, and (b) deliver to
the Administrative Agent documents of the types referred to in clauses (v) and
(vi) of Section 5.01(a) and, at Administrative Agent’s request, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)), all in form, content and scope reasonably
satisfactory to the Administrative Agent. For purposes of this Section 7.14,
“Significant Subsidiary” means any Subsidiary that: (x) owns a manufactured home
and/or recreational vehicle community, or (y) has an asset value similar to that
of Sun Home Services, Inc.
Section 7.15.    Environmental Matters. Comply and cause each other Loan Party
and each other Subsidiary to, comply with all Environmental Laws the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect. The Loan Parties shall use, and shall cause each other Subsidiary to
use, commercially reasonable efforts to cause all other Persons occupying, using
or present on the Properties to comply, with all Environmental Laws in all
material respects. The Loan Parties shall, and shall cause each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply in all material respects with all
Environmental Laws and all Governmental Approvals, including actions to remove
and dispose of all Hazardous Materials and to clean up the Properties, each as
required under Environmental Laws. The Loan Parties shall, and shall cause each
other Subsidiary to, promptly take all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws. Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.
Section 7.16.    REIT Status; New York Stock Exchange Listing. The Parent shall
at all times (i) maintain its status as a REIT, so long as REITs are recognized
under the Code, and (ii) remain a publicly traded company listed on the New York
Stock Exchange or another national stock exchange located in the United States.

- 56 -



--------------------------------------------------------------------------------




ARTICLE VIII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Loan Parties shall
not, nor shall it permit any Subsidiary to, directly or indirectly:
Section 8.01.    Liens    . Create, incur, assume or suffer to exist any Lien
upon any Collateral other than, with respect to the Borrowing Base Properties,
the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 8.01;
(c)    Liens for taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property, including easements to a governmental authority or
utility company which, in the aggregate, are not substantial in amount, and
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person; and
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h).
Section 8.02.    Investments. Make any Investments, except:

- 57 -



--------------------------------------------------------------------------------




(a)    Investments in the form of cash or cash equivalents;
(b)    Investments existing on the date hereof and set forth on Schedule 6.13;
(c)    advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;
(d)    Investments of the Guarantor and the Borrower in the form of Equity
Interests and investments of the Borrower in any wholly-owned Subsidiary, and
Investments of Borrower directly in, or of any wholly-owned Subsidiary in
another wholly-owned Subsidiary which owns, real property assets which are
located within the United States, provided in each case the Investments held by
Borrower or Subsidiary are in accordance with the provisions of this
Section 8.02 other than this Section 8.02(d);
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;
(f)    Investments in unimproved land holdings not to at any time exceed ten
percent (10%) of Total Asset Value;
(g)    Investments in mortgages, mezzanine loans and notes receivable not
exceeding 5% of Total Asset Value, provided, however, that loans and notes
receivables from affiliates, and collateralized receivables shall not be subject
to such 5% limitation (provided, however, collateralized receivables shall be
subject to such limitations set forth in subsection (k) below);
(h)    Investments in Construction in Progress not to at any time exceed ten
percent (10%) of Total Asset Value;
(i)    Investments in non-wholly owned Subsidiaries and Unconsolidated
Affiliates not to at any time exceed ten percent (10%) of Total Asset Value;
(j)    Investments in Real Property assets that are not manufactured home
communities or recreation vehicle communities not to at any time exceed ten
percent (10%) of Total Asset Value;
(k)    Investments in collateralized receivables not to at any time exceed
fifteen percent (15%) of Total Asset Value;
(l)    Investments by the Parent for the redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interests of Parent or Borrower now or
hereafter outstanding to the extent permitted under Section 8.05 below;
(m)    Loans to employees, up to $500,000 in the aggregate;

- 58 -



--------------------------------------------------------------------------------




(n)    Investments in manufactured homes and recreational vehicles, including
but not limited to the acquisition, sale, leasing and financing thereof; and
(o)    Investments in other businesses or assets incidental to the operation of
manufactured home communities or recreational vehicle communities, or related to
the ownership, acquisition, operation, leasing or management of manufactured
home communities or recreational vehicle communities.
Determinations of whether an Investment in an asset is permitted will be made
after giving effect to the subject Investment. Investments pursuant to
clauses (f) through (j) above in the aggregate will not exceed 20% of Total
Asset Value.
Section 8.03.    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Event of Default has occurred and is continuing or would result therefrom:
(a)    any Loan Party (other Parent or Borrower) may merge with (i) Parent or
Borrower, provided that Parent or Borrower, as applicable, shall be the
continuing or surviving Person, or (ii) any other Loan Party, or (iii) any other
Person provided that, if it owns a Borrowing Base Property and is not the
surviving entity, then Borrower has complied with Section 4.08 to remove such
Borrowing Base Property from the calculation of Borrowing Base Availability;
(b)    any Loan Party (other than Parent or Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party;
(c)    any Loan Party may Dispose of a Property owned by such Loan Party in the
ordinary course of business and for fair value; provided that if such Property
is a Borrowing Base Property, then Borrower shall have complied with
Section 4.08; and
(d)    Parent or Borrower may merge or consolidate with another Person so long
as either Parent or Borrower, as the case may be, is the surviving entity, shall
remain in pro forma compliance with the covenants set forth in Section 8.14
below after giving effect to such transaction, and Borrower obtains the prior
written consent in writing of the Required Lenders in their sole discretion.
Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.
Section 8.04.    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

- 59 -



--------------------------------------------------------------------------------




(b)    Dispositions of inventory, manufactured homes and recreational vehicles
in the ordinary course of business;
(c)    Any other Dispositions of Properties or other assets in an arm’s length
transaction; provided that (i) if such property is a Borrowing Base Property,
then Borrower shall have complied with Section 4.08 and (ii) the Borrower and
the Parent will remain in pro forma compliance with the covenants set forth in
Section 8.14 after giving effect to such transaction.
Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.
Section 8.05.    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:
(a)    so long as no Default shall have occurred and be continuing at the time
of any action described below or would result therefrom, each Subsidiary may
make Restricted Payments to Borrower, and any other Person that owns an Equity
Interest in Borrower or any such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
(b)    so long as no Default shall have occurred and be continuing at the time
of any action described below or would result therefrom, any Loan Party may
declare and make dividend payments or other distributions payable with respect
to the Equity Interests of such Loan Party solely in the common Equity Interests
of such Loan Party including (i) “cashless exercises” of options granted under
any share option plan adopted by Parent, (ii) distributions of rights or equity
securities under any rights plan adopted by Borrower or Parent, and
(iii) distributions (or effect stock splits or reverse stock splits) with
respect to its Equity Interests payable solely in additional shares of its
Equity Interests;
(c)    so long as no Default shall have occurred and be continuing at the time
of any action described below or would result therefrom, Borrower, Parent and
each Subsidiary may purchase, redeem or otherwise acquire Equity Interests
issued by it; and
(d)    Borrower may make any Permitted Distributions, and Parent may distribute
all proceeds received from such Permitted Distribution to any Person that owns
an Equity Interest in Parent.
Section 8.06.    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof.
Section 8.07.    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate that is not a Subsidiary of a Loan Party, whether or not
in the ordinary course of business, other than on

- 60 -



--------------------------------------------------------------------------------




fair and reasonable terms substantially as favorable to such Loan Party as would
be obtainable by such Loan Party at the time in a comparable arm’s length
transaction with a Person other than an Affiliate.
Section 8.08.    Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
on any Borrowing Base Properties.
Section 8.09.    Use of Proceeds    . Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
Section 8.10.    Borrowing Base Properties. Directly or indirectly:
(a)    Use or occupy or conduct any activity on, or knowingly permit the use or
occupancy of or the conduct of any activity on any Borrowing Base Properties by
any tenant, in any manner which violates any Law or which constitutes a public
or private nuisance in any manner which would have a Material Adverse Effect or
which makes void, voidable, or cancelable any insurance then in force with
respect thereto or makes the maintenance of insurance in accordance with
Section 7.07 commercially unreasonable (including by way of increased premium);
(b)    Without the prior written consent of Administrative Agent (which consent
shall not be unreasonably withheld or delayed), initiate or permit any zoning
reclassification of any Borrowing Base Property or use or knowingly permit the
use of any Borrowing Base Property in such a manner which would result in such
use becoming a nonconforming use under applicable zoning ordinances or other
Laws to the extent that any of the foregoing would result in a Material Property
Event;
(c)    Without the prior written consent of Administrative Agent (which consent
shall not be unreasonably withheld or delayed), (i) impose any restrictive
covenant, or encumbrance upon any Borrowing Base Property, (ii) execute or file
any subdivision plat or condominium declaration affecting any Borrowing Base
Property, or (iii) consent to the annexation of any Borrowing Base Property to
any municipality to the extent that any of the foregoing could reasonably be
expected to result in a Material Property Event;
(d)    Do any act, or suffer to be done any act by any Loan Party or any of its
Affiliates, which would reasonably be expected to materially decrease the value
of any Borrowing Base Property (including by way of negligent act); or
(e)    Without the prior written consent of Required Lenders allow there to be
less than ten (10) Borrowing Base Properties.

- 61 -



--------------------------------------------------------------------------------




Section 8.11.    RESERVED.
Section 8.12.    RESERVED.
Section 8.13.    Negative Pledge; Indebtedness. Not permit:
(a)    Secured Recourse Indebtedness, other than the Credit Extensions, in
excess of Three Hundred Million Dollars ($300,000,000) (solely to the extent of
the recourse portion thereof), subject to a Two Hundred Million Dollars
($200,000,000) sublimit (solely to the extent of the recourse portion thereof)
for collateralized receivables.
(b)    The incurrence of any Indebtedness (other than the Credit Extensions)
secured by any Lien on any Borrowing Base Property or Equity Interest
Collateral.
Section 8.14.    Financial Covenants. Not, directly or indirectly, permit:
(a)    Maximum Leverage Ratio. Total Indebtedness to exceed seventy percent
(70%) of Total Asset Value as of the last day of each fiscal quarter.
(b)    Minimum Tangible Net Worth. Tangible Net Worth at any time to be less
than the sum of (i) eighty percent (80%) of the Tangible Net Worth on the
Closing Date plus (ii) an amount equal to seventy-five percent (75%) of net
equity proceeds received by the Parent after the Closing Date (other than
proceeds received in connection with any dividend reinvestment program).
(c)    Minimum Fixed Charge Coverage Ratio. The ratio of Adjusted EBITDA to
Fixed Charges at the end of any quarter to be less than 1.45 to 1.0 as of the
last day of each fiscal quarter.
(d)    Maximum Variable Rate Indebtedness. More than thirty percent (30%) of
Total Asset Value (with respect to which only the principal outstanding on the
date of calculation shall be included) to accrue interest at a variable rate
(exclusive of any variable rate interest obligation that is the subject of a
Swap Contract).
(e)    Restricted Payments. The declaration or making, directly or indirectly,
of any Restricted Payment, except as permitted under Section 8.05.
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
Section 9.01.    Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or
(ii) within three days after the same becomes due, any interest on any Loan, or
any fee due hereunder, or (iii) within five days

- 62 -



--------------------------------------------------------------------------------




after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.10,
7.11 7.14 or 7.16 or Article VIII, or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days, or such longer period of time as is reasonably necessary
to cure such failure, provided that the Loan Party has commenced and is
diligently prosecuting the cure of such failure and cures it within an
additional 30 day period; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) The Borrower, the Parent or any Subsidiary (A) fails
to make any payment prior to expiration of applicable grace or cure periods
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any (a) Recourse Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $25,000,000 provided, however, any default by a debtor under any
collateralized receivable shall not be deemed a default of Recourse
Indebtedness, or (b) Non-Recourse Indebtedness having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $100,000,000, provided that the failure to pay any such Indebtedness
shall not constitute an Event of Default so long as the Borrower or its
Subsidiaries is diligently contesting the payment of the same by appropriate
legal proceedings and the Borrower or its Subsidiaries have set aside, in a
manner and amount reasonably satisfactory to Administrative Agent, for the
purpose of covering an adverse outcome, a sufficient reserve to repay accrued
interest thereon and costs of enforcement, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto beyond any applicable cure period, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof

- 63 -



--------------------------------------------------------------------------------




to be demanded, provided that with respect to Non-Recourse Indebtedness the
failure to observe or perform any other agreement or condition shall not
constitute an Event of Default so long as the Borrower or its Subsidiaries is
diligently contesting the same by appropriate legal proceedings and the Borrower
or its Subsidiaries have set aside, in a manner and amount reasonably
satisfactory to Administrative Agent, for the purpose of covering an adverse
outcome, a sufficient reserve to repay accrued interest thereon and costs of
enforcement; or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
and expiration of notice and grace periods under such Swap Contract as to which
the Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than $15,000,000; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
(h)    Judgments. There is entered against the Borrower or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding $5,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or
(i)    RESERVED; or

- 64 -



--------------------------------------------------------------------------------




(j)    Invalidity of Loan Documents. Any provision of any material Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control.
(l)    REIT Status of Parent. Parent ceases to be treated as a REIT so long as
REITs are recognized under the Code.
Section 9.02.    Remedies upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.
Section 9.03.    Application of Funds. After the exercise of remedies provided
for in Section 9.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.18, be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

- 65 -



--------------------------------------------------------------------------------




Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE X
ADMINISTRATIVE AGENT
Section 10.01.    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Bank of Montreal to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, and to take any and all other actions as permitted pursuant to the term
of this Agreement, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.
Section 10.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
Section 10.03.    Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

- 66 -



--------------------------------------------------------------------------------




(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 10.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have

- 67 -



--------------------------------------------------------------------------------




received notice to the contrary from such Lender prior to the making of such
Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Section 10.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Section 10.06.    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States, and, so long as no Event of Default has occurred and is continuing, such
successor to be subject to the approval of the Borrower (each such consent not
to be unreasonably withheld or delayed). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

- 68 -



--------------------------------------------------------------------------------




Section 10.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Section 10.08.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Syndication Agent listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
Section 10.09.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment

- 69 -



--------------------------------------------------------------------------------




or composition affecting the Obligations or the rights of any Lender to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
Section 10.10.    Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 11.01, if approved, authorized or ratified
in writing by the Required Lenders;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01;
(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or pursuant to Section 4.08; and
(d)    to the extent permitted by Section 4.08, release any Borrowing Base
Property.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.10.
ARTICLE XI
MISCELLANEOUS
Section 11.01.    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 5.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

- 70 -



--------------------------------------------------------------------------------




(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) or under any other Loan Document
without the written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 11.01)
any fees or other amounts payable hereunder or under any other Loan Document, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest or Letter of Credit Fees at the Default Rate;
(e)    change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(g)    release all or substantially all of the value of the Collateral without
the written consent of each Lender, except to the extent the release of such
Collateral is permitted pursuant to Sections 4.08 or 10.10 (in which case such
release may be made by Administrative Agent acting alone); or
(h)    release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

- 71 -



--------------------------------------------------------------------------------




Section 11.02.    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended

- 72 -



--------------------------------------------------------------------------------




recipient at its e‑mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)    Change of Address, Etc. Each of the Borrower and the Administrative
Agent, may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms

- 73 -



--------------------------------------------------------------------------------




thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 11.03.    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.14), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
Section 11.04.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder,

- 74 -



--------------------------------------------------------------------------------




including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of

- 75 -



--------------------------------------------------------------------------------




liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
Section 11.05.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
Section 11.06.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, and (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted

- 76 -



--------------------------------------------------------------------------------




assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

- 77 -



--------------------------------------------------------------------------------




(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire its full pro rata share
of all Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any

- 78 -



--------------------------------------------------------------------------------




assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the

- 79 -



--------------------------------------------------------------------------------




participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 11.07.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

- 80 -



--------------------------------------------------------------------------------




Section 11.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
Section 11.09.    Interest Rate Limitation    . Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
Section 11.10.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.

- 81 -



--------------------------------------------------------------------------------




Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
Section 11.11.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
Section 11.12.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.
Section 11.13.    Replacement of Lenders    . If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

- 82 -



--------------------------------------------------------------------------------




(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 11.14.    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN
CHICAGO, COOK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN
DISTRICT OF ILLINOIS, EASTERN DIVISION AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
ILLINOIS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF

- 83 -



--------------------------------------------------------------------------------




AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 11.15.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.16.     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Sole Lead Arranger are arm’s-length commercial transactions between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Sole Lead Arranger, on the other
hand, (B) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii)(A) the
Administrative Agent and the Sole Lead Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Sole Lead Arranger has any obligation to the Borrower, any other Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Sole Lead Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor the
Sole Lead Arranger has any obligation to disclose any of such interests to the
Borrower, any other Loan Party any of their respective Affiliates. To the
fullest

- 84 -



--------------------------------------------------------------------------------




extent permitted by law, each of the Borrower and the other Loan Parties hereby
waives and releases any claims that it may have against the Administrative Agent
and the Sole Lead Arranger with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
Section 11.17.    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the Illinois Electronic Commerce Security Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.
Section 11.18.    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
Section 11.19.    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[SIGNATURE PAGES TO FOLLOW]





- 85 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership
By:
SUN COMMUNITIES, INC., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing
Karen J. Dearing
Its: Executive Vice President
    GUARANTORS:
SUN COMMUNITIES, INC., a Maryland corporation


By: /s/ Karen J. Dearing
Karen J. Dearing
Its: Executive Vice President






LEISURE VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability company


By: Leisure Village MHP Holding Company
#1, LLC, Sole Member


By: Sun Communities Operating
Limited Partnership, Sole Member


By: Sun Communities, Inc.,
General Partner


By: /s/ Karen J. Dearing     Karen J. Dearing
Its: Executive Vice President






--------------------------------------------------------------------------------




CIDER MILL VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability company


By:
Cider Mill Village MHP Holding Company #1, LLC, Sole Member



By: Sun Communities Operating
Limited Partnership, Sole Member


By: Sun Communities, Inc.,
General Partner
By: /s/ Karen J. Dearing
Karen J. Dearing
Its: Executive Vice President




COUNTRY HILLS VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability
company


By:
Country Hills Village MHP Holding Company #1, LLC, Sole Member



By: Sun Communities Operating
Limited Partnership, Sole Member


By: Sun Communities, Inc.,
General Partner    
By: /s/ Karen J. Dearing
Karen J. Dearing
Its: Executive Vice President












--------------------------------------------------------------------------------




COUNTRY MEADOWS VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability
company


By:
Country Meadows Village MHP Holding Company #1, LLC, Sole Member



By: Sun Communities Operating
Limited Partnership, Sole Member
By: Sun Communities, Inc.,
General Partner
By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President






HIDDEN RIDGE AN RV COMMUNITY, LLC, a Michigan limited liability company


By: Hidden Ridge RV Park Holding Company #1, LLC, Sole Member


By: Sun Communities Operating
Limited Partnership, Sole Member


By: Sun Communities, Inc.,
General Partner
By: /s/ Karen J. Dearing
Karen J. Dearing
Its: Executive Vice President






    








--------------------------------------------------------------------------------




WINDSOR WOODS VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability
company


By:
Windsor Woods Village MHP Holding Company #1, LLC, Sole Member



By: Sun Communities Operating
Limited Partnership, Sole Member


By: Sun Communities, Inc.,
General Partner
By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President


PINEBROOK VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability
company    


By:
Sun Communities Operating Limited      Partnership, Sole Member



By: Sun Communities, Inc.,
General Partner
    
By: /s/ Karen J. Dearing
Karen J. Dearing
Its: Executive Vice President


APPLE ORCHARD L.L.C., a Michigan limited liability company    


By:
Sun Communities Operating Limited      Partnership, Sole Member



By: Sun Communities, Inc.,
General Partner


By: /s/ Karen J. Dearing
Karen J. Dearing
Its: Executive Vice President






--------------------------------------------------------------------------------




SUN LAKEVIEW LLC, a Michigan limited liability company    


By:
Sun Communities Operating Limited      Partnership, Sole Member



By: Sun Communities, Inc.,
General Partner


By: /s/ Karen J. Dearing    
Karen J. Dearing             Its: Executive Vice President


SUN CIDER MILL CROSSINGS LLC, a Michigan limited liability company    


By:
Sun Communities Operating Limited      Partnership, Sole Member

    
By: Sun Communities, Inc.,
General Partner


By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President


SUN DEERFIELD RUN LLC, a Michigan limited liability company    


By:
Sun Communities Operating Limited      Partnership, Sole Member

    
By: Sun Communities, Inc.,
General Partner


By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President




--------------------------------------------------------------------------------




SUN COMMUNITIES TEXAS LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun Texas QRS, Inc., General Partner



By: /s/ Karen J. Dearing    
Karen J. Dearing             Its: Executive Vice President


SUN TEXAS QRS, INC., a Michigan corporation
    
By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President




LEISURE VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited      Partnership, Sole Member

    
By: Sun Communities, Inc.,
General Partner


By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President






--------------------------------------------------------------------------------




CIDER MILL VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited      Partnership, Sole Member

    
By: Sun Communities, Inc.,
General Partner


By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President
COUNTRY HILLS VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited      Partnership, Sole Member

    
By: Sun Communities, Inc.,
General Partner


By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President
COUNTRY MEADOWS VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited
liability company


By:
Sun Communities Operating Limited      Partnership, Sole Member

    
By: Sun Communities, Inc.,
General Partner


By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President




--------------------------------------------------------------------------------




WINDSOR WOODS VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited      Partnership, Sole Member

    
By: Sun Communities, Inc.,
General Partner


By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President
HIDDEN RIDGE RV PARK HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited      Partnership, Sole Member

    
By: Sun Communities, Inc.,
General Partner


By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President


SUN CLUB NAPLES LLC, a Michigan limited liability company    


By:
Sun Communities Operating Limited      Partnership, its sole member

By: Sun Communities, Inc., its
general partner


By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President






--------------------------------------------------------------------------------




SUN NAPLES GARDENS LLC, a Michigan limited liability company    


By:
Sun Communities Operating Limited      Partnership, its sole member



By: Sun Communities, Inc., its
general partner


By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President


SUN NORTH LAKE ESTATES LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited      Partnership, its sole member

By: Sun Communities, Inc., its
general partner


By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President


SUN BLUEBERRY HILL LLC, a Michigan limited liability company    


By:
Sun Communities Operating Limited      Partnership, its sole member

By: Sun Communities, Inc., its
general partner


By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President








--------------------------------------------------------------------------------




SUN GRAND LAKE LLC, a Michigan limited liability company    


By:
Sun Communities Operating Limited      Partnership, its sole member



By: Sun Communities, Inc., its
general partner


By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President


SUN THREE LAKES LLC, a Michigan limited liability company    


By:
Sun Communities Operating Limited      Partnership, its sole member

By: Sun Communities, Inc., its
general partner


By: /s/ Karen J. Dearing    Karen J. Dearing             Its: Executive Vice
President










--------------------------------------------------------------------------------




BANK OF MONTREAL, as Administrative Agent
By: /s/ Lloyd Baron
Lloyd Baron
Its: Vice President




--------------------------------------------------------------------------------






BANK OF MONTREAL, as a Lender
By: /s/ Lloyd Baron
Lloyd Baron
Its: Vice President






--------------------------------------------------------------------------------




SCHEDULE 1.01(A)
COMMITMENTS AND APPLICABLE PERCENTAGES
Lender
Commitment
Applicable
Percentage
Bank of Montreal


$61,500,000.00


100
%
TOTAL:


$61,500,000.00


100.000000000%







